DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3 and 5-8 are pending and under examination.
Claim 4 has been canceled.

Response to Amendment
Applicants amendments to the claims received on 02/02/2021 have overcome some of the 112(b) rejections previously set forth in the Non-Final Office Action mailed on 11/23/2020. 
Based on the amended claims and remarks received on 02/02/2021, the previous prior art rejection based on Akutsu has been modified to address the amended claims (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

13.	Claim 5 recites “the operation console notifies the transfer machine of a determination of whether to insert the sample received by the transfer machine into the automatic analysis device”.  However, claim 1 lines 12-14 previously required “the transfer machine determines whether or not to transport the sample container from the transport path into the sample container holder and to insert the sample container holder into the automatic analysis device”.  This is ambiguous because both the operation console and the transfer machine appear to be performing the same function of determining whether or not to transfer the sample into the automatic analysis device.  Therefore, it is whether the transfer machine or the operation console determines whether or not to transfer the sample into the automatic analysis device.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akutsu (WO 2015/064540; Pub. Date: May 07, 2015; already of record - where US 20160244269; Pub. Date: Aug. 25, 2016 is used as the corresponding document; already of record).

Regarding claim 1,  A sample transport system (Akutsu; fig. 1, [0063]), comprising: 
a transport path through which a sample is transported (Akutsu, fig. 1, #600, [0064]); 
an automatic analysis device (Akutsu; fig. 1, #400, [0064]) that includes a data transmission and reception unit for transmitting automatic analysis device state information (Akutsu; fig. 25, [0124, 0126]) and that analyzes the sample (Akutsu; [0064]); and 
a transfer machine (Akutsu; fig. 1, #100, [0064]) that includes a data transmission and reception unit for receiving the automatic analysis device state information from the automatic analysis device (Akutsu teaches control part 10 monitors the state of the analysis device 400 though transmission of the information to the control part 10 from transfer mechanism part 100; [0124, 0126].  Therefore the analysis device state information being transferred from the analysis device 400 to the transfer machine 100 and then to the control part 10), the transfer machine configured to transport a sample container, storing the sample, from the transport path (Akutsu; fig. 2, #101a, #101c, [0079, 0082]) to a sample container holder holding a plurality of other sample containers (Akutsu; figs. 2 & 5-12, #1, #2, #3, #104, [0081]) wherein 
the transfer machine determines whether or not to transport the sample container from the transport path into the sample container holder and to insert the sample container holder into the automatic analysis device according to a number of analyses items the automatic analysis device is able to analyze that is included in the automatic analysis device state information received from the automatic analysis device (Akutsu; figs. 25 & 26, #501, #502, #503, #504, [0065, 0123, 0125, 0133-0134]).  

Regarding claim 2, Akutsu teaches the sample transport system according to claim 1 above, wherein 
the automatic analysis device state information received from the automatic analysis device by the transfer machine includes information indicating absence or presence of a reagent mounted on the automatic analysis device (Akutsu teaches the state of the automatic analysis device is determined to be unusable in a case when a reagent replacement is being performed by the analysis device; [0119]).

Regarding claim 3, Akutsu teaches the sample transport system according to claim 1 above, wherein 
the automatic analysis device state information received from the automatic analysis device by the transfer machine includes information indicating whether an analysis item is executable by the automatic analysis device (Akutsu; [0065]).  

Regarding claim 5, Akutsu teaches the sample transport system according to claim 1 above, further comprising: Page 3 of 10Serial No. 16/083,942Amendment filed February 2, 2021Responsive to Office Action mailed November 23, 2020
an operation console that performs information communication with the transfer machine (Akutsu; fig. 1, #10, [0126]), 
wherein the transfer machine notifies the operation console of the automatic analysis device state information received from the automatic analysis device (Akutsu teaches control part 10 monitors the state of the analysis device 400 though transmission of the information to the control part 10 from transfer mechanism part 100; [0126].  Therefore the analysis device state information being transferred from the analysis device 400 to the transfer machine 100 and then to the control part 10), and 
the operation console notifies the transfer machine of a determination of whether to insert the sample received by the transfer machine into the automatic analysis device based on the automatic analysis device state information notified from the transfer machine (Akutsu; figs. 25 & 26, #10B, #501, [0064-0065, 0127, 0134]).  

Regarding claim 6, Akutsu teaches the sample transport system according to claim 1 above, wherein 
a plurality of the automatic analysis devices are provided, including the automatic analysis device (Akutsu; fig. 1, #400, #500, [0064]), and the transfer machine is disposed with respect to each of the plurality of automatic analysis devices (Akutsu; fig. 25, #100, #200, [0064]).  

Regarding claim 8, Akutsu teaches the sample transport system according to claim 1 above, wherein Page 4 of 10Serial No. 16/083,942Amendment filed February 2, 2021Responsive to Office Action mailed November 23, 2020
when the transfer machine that receives the sample container that is held in the transported sample container holder determines to insert the received sample into the automatic analysis device, the transfer machine transfers the sample container held in the sample container holder to a sample container carrier that is able to hold a plurality of sample containers and inserts the sample container into the automatic analysis device (Akutsu; [0081-0082]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akutsu and further in view of Yano et al. (US2012/0179405; Pub. Date: Jul. 12, 2012; already of record – hereinafter “Yano”)

Regarding claim 7, Akutsu teaches the sample transport system according to claim 1 above, having a plurality of the automatic analysis devices provided (Akutsu; fig. 1, #400, #500, [0064]).
Akutsu does not teach the transfer machine is one that is common to the plurality of automatic analysis devices.
However, Yano teaches the analogous art of a sample transport system comprising a plurality of automatic analysis devices (Yano; fig. 1, #100, #200, #300, [0015]) and, a transfer machine that is common to the plurality of automatic analysis devices (Yano; fig. 1, #14, [0015, 0016, 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arrangement of the transfer machine of Akutsu such that the transfer machine was common to the plurality of automatic analysis devices, as taught by Yano, because Yano teaches the transfer machine common to the plurality of automatic analysis devices can suspend the distribution of new samples to the analysis device if the analysis device becomes overloaded (Yano; [0021]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Akutsu and Yano both teach a sample transport system comprising a plurality of automatic analysis devices (Yano; fig. 1, #100, #200, #300, [0015]).

Response to Arguments
Applicants arguments filed 02/02/2021 have been fully considered but they were not found persuasive by the Examiner.

Applicants argue on pages 7-8 of their remarks that Akutsu does not anticipate the amended language recited in claim 1 of the instant application, and then recite para. [0126] and para. [0078] of Akutsu.  The Examiner respectfully disagrees that Akutsu does not anticipate the amended language recited in claim 1 and notes that Applicant(s) arguments are directed towards the amended claim language which do not apply to the current grounds of rejection.  However, the Examiner does agree with Applicant(s) that Akutsu discloses the teachings recited para. [0126] and para. [0078].

With respect to Applicant(s) arguments on page 8, which appear to be directed towards “the transfer machine configured to transport a sample container, storing the sample, from the transport path to a sample container holder holding a plurality of other sample containers”, recited in claim 1 lines 8-10.  Applicant(s) merely state “Akutsu discloses” and then recites a portion of para. [0127] of Akutsu.  The Examiner agrees with Applicant(s) Akutsu discloses the teachings recited in para. [0127], but also notes that the Examiner does not rely on para. [0127] of Akutsu as teaching the claim amended language recited above.  With respect to the transfer of a specimen container, Akutsu teaches the transfer machine configured to transport a sample container, storing the sample, from the transport path (Akutsu; fig. 2, #101a, #101c, [0079, 0082]) to a sample container holder holding a plurality of other sample containers (Akutsu; figs. 2 & 5-12, #1, #2, #3, #104, [0081]).  Therefore, Akutsu does anticipate the amended language recited in claim 1.

Lastly, Applicant(s) argue on pages 8-9 of their remarks that Akutsu does not disclose the language recited in amended claim 1.  First, applicants merely recite the claim language and then state that the prior art does not teach the claim language.  Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Second, Applicant(s) arguments are directed towards the amended claim language and do not apply to the current grounds of rejection.  Therefore, based on the claim amendments, the examiner has modified the rejection based on Akutsu, and the examiner asserts that Akutsu teaches the limitations of claim 1 (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Kathryn Wright/Primary Examiner, Art Unit 1798